PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

10
11
12
13
14
15
16
17
18
19
20
21
ze
23
24
25
26
27

28

 

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3" Floor
Vallejo, CA 94590

Tel: (707) 648-4545
Fax: (707) 648-4687
PORTER Sco Tr

JOHN R. WHITEFLEET, SBN 213301
KAVAN J. JEPPSON, SBN 327547
PORTER | SCOTT

350 University Ave., Suite 200
Sacramento, CA

Tel: (916) 929-1481

Fax: (916) 927-3706

Email: jwhitfleet@porterscott.com

ROBERT STRONG,

Plaintiff,
v.

POLICE OFFICER,
Defendants.
///
///

H/T]

{02210577.DOCX}

Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20

CITY OF VALLEJO, JARRETT TONN;
ANDREW BIDOU, and DOE VALLEJO

Page 1 of 45

Attorneys for Defendants: CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

EASTERN DISTRICT

Case No.: 2:18-CV-01246-WBS-AC

INDEX OF EXHIBITS IN SUPPORT OF
DEFENDANTS CITY OF VALLEJO AND
OPPOSITION TO
PLAINTIFF’S MOTION FOR PARTIAL

JARRETT TONNS’
SUMMARY JUDGMENT
Date: June 1, 2020

Time: 1:30 p.m.
Courtroom: 5, 14" Floor

 

 

INDEX OF EXHIBITS

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

24
25
26
Zt
28

Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 2 of 45

Defendants CITY OF VALLEJO AND JARRETT TONN hereby submits the following
Index of Exhibits in support of its Opposition to Plaintiffs Motion for Partial Summary Judgment.!:

 

 

 

 

 

 

 

EXHIBIT A Excerpt of Robert Strong’s Deposition Testimony, dated August 9,
2019.

EXHIBIT B Excerpt of Jarrett Tonn’s Deposition Testimony, dated August 9,
2019.

EXHIBIT C Excerpt of Don Cameron’s Deposition Testimony, dated January 30,
2020.

EXHIBIT D Excerpt of Roger Clark’s Deposition Testimony, dated January 22,
| 2020.

 

Dated: May 18, 2020 Respectfully submitted,
PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet

Attorney for Defendants CITY OF VALLEJO,
ANDREW BIDOU, JARRETT TONN

 

' Defendants also rely on exhibits presented in Defendants’ Index of Exhibits in Support of Motion for Summary
Judgment, see Document No. 14-4.

{02210577.DOCX} 2
INDEX OF EXHIBITS

 

 

 

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 3 of 45

EXHIBIT A
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 4 of 45

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
-—-000--
ROBERT STRONG,
Plaintiff,

No. 2:18-CV-01246-
WBS-AC

VS.
CITY OF VALLEJO, JARRETT TONN,
ANDREW BIDOU and DOE VALLEJO
POLICE OFFICERS 1-25,

Defendants.

ee ee Ss

 

-—-000--
VIDEOTAPED DEPOSITION OF ROBERT EVERETT STRONG

-~-o00--

Vallejo, California
Friday, August 9, 2019
10:47 a.m.

--000--

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 554-9970

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

 

DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 5 of 45

10

11

Le

13

14

Id

16

17

18

19

20

21

22

a3

24

ZO)

 

 

A.
Or.
license?
A.
Q.
A.

OF

Okay. Are you at all hard of hearing?
No.

Are you right- or left-handed?

Right.

Okay. And currently do you have a driver's

Meise
dp Sree ee memes ei Layee
eISie

Okay. Do you know if it was valid at the

time of the incident that we're here to speak about,

which is

A.

Q.

A.

Dre

Aeris 2 wT
MEGhWalSENe@ite .

It was --

I believe it was not.

Okay. Was it expired or was it suspended or

something for another reason?

A.

Q.

DNs

O.

Suspended.

Okay. And for what reason was it suspended?
Trattde! bickets. tnem-yeoaus ago.

Okay. So just unpaid traffic tickets?

Melsi

Do you know approximately how long preceding

the incident it was suspended for?

A.

ICO Mees

 

 

3

DOUCETTE & ASSOCIATES

Lb455 788

10:56:06

10:56:20

10:56:32

10:56:48
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 6 of 45

10

rsh

12

13

14

15

16

dif

18

19

20

21

22

23

24

25

 

 

 

 

OQ. Was it ~-
A, Are you saying before the incident how Long
was it suspended?
Or Yes.
A. Ol. Okay. “Tl wealed saymoct likely two
months.
Q. Two months?
A. Mela.
Q. Okay. And on the day of the incident you
were driving a vehicle?
A. No.
Q. Okay. You -- there was a vehicle that you
were sitting in on the day of the incident, correct?
A. Correct.
Q. Okay. And were you -- was that vehicle one
that was lent to you?
A. Lent to me?
Q. Lended to you?
A. There was no vehicle lended to me. It was my
vehicle.
QO. Oh, it was your vehicle?
A. Yeah, it was my vehicle.
Q. Okay. And --
A. I have a cosigner, but there was no vehicle
lent to me.

14

DOUCETTE & ASSOCIATES

10256355

10:57:05

10:57:20

10:57:35

10:57:45
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 7 of 45

10

Ll

12

13

14

DS

16

17

18

19

20

Zi

22

23

24

25

 

 

Q. So when you arrived to your vehicle then what

did you do?

A. Sat down with one foot out and one foot in
Che eae

Oo. Okay. And then as you were sitting there
wore yous YOu Mere = pir ya nemlonmalkessriis phone
cable?

A. He pulled up in front of my car at that time.
Q. SO approximately how long before he pulled up

Wiehe a Om atti al ea era

A. Twenty, 30 seconds.

Q. Okay. So you were in the car, you sat down,
he -- within the next 20, 30 seconds he actually
pulled up?

A. Yeu i Sie iremy phones lomk up, and I see

Lae Asi Sys pase a giclee

Q. Okay. And did you happen to see him at all
before that moment?

A. Yes.

Q. Okay. And where or when did you see him
beforehand?

A. When I was walking he was coming on the
opposite way, so I'm like this, and he's like this
(indicating).

Ol. So while you were walking he was driving by,

 

 

39
DOUCETTE & ASSOCIATES

PL T2941 2

I: 295/28

11:29:44

11:29:55

11:30:10
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 8 of 45

10

TL

12

13

14

15

16

17

18

19

20

2

22

23

24

25

 

 

Q. And what -- did Officer Tonn say anything
about that at that time?
A. fe sald, oun momsa te hens phone," and
he reached for it. And I said, "Hey, hey, hey, hey,"
like don't do that, and that's when he grabbed me by
my hair and pulled me down.
OV Okay. So after he grabbed you can you
describe for me what you initially felt or how
that -- what was going through in your mind?
A. I was scared. I was scared. I didn't know
what he was gonna do. When he reached for my phone I
just moved my hand like, hey, like don't do that,
you're all in my personal == you're in my bubble.

And he said, "I'm gonna take this phone."
And then he grabbed me by my dreads, I used to have
dreadlocks, and he threw me on the ground and put me
in a choke hold.
Q. Okay. And when you say, "a choke hold," can
you describe -- well, let's first go back.

So he grabbed you by the dreadlocks and
pulled you, correct?
A. Correct.
Q. And you then -- did he throw you on the
ground, or did he -~

A. Yeah.

 

 

55
DOUCETTE & ASSOCIATES

12:00:11

12:00:35

12:00:51

12:01:08

12:01:18
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 9 of 45

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

Zo

 

 

Q. -- pull you?
A. He grabbed me with a good amount of force and

threw me on the ground with a good amount of force.

Ol Okay. So you landed on the pavement?
A. Correct. Stomach -- belly down.
Q. And at that time were you trying to get out

of his holding of you, like wrestle your way loose,

or what was going on?

A. No, I wasn't.

Q. Okay. So then what were you doing at that
time?

A. Letting him do his thing. I had the camera,

as soon as he reached for it all I did was move, he
grabbed me, I went straight to the ground, no

resisting, no pulling back, 2Z just let him do his

thing.
Q. Alt’ rignt. ~~ firjd "So =onithen===s6 you had a
Canera nie ol alid ====ereahiemphone in your hand,

what happened with the phone as he's pulling you out?
A. I'm still holding the phone while I'm on the
ground, so he has one hand behind my back, right, and
I'm still -- I'm like this Ginckirea-ta ng) yourknoww,
holding it like this try to -- I can't see if I'm
Peta Ly noes Galen enon atone

And then he takes my phone and us kesricroLe

 

 

56
DOUCETTE & ASSOCIATES

12:01:28

12:01:45

12:01:57

12:02:09

12:02:22
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 10 of 45

10

11

LZ

nS

14

LS

16

17

18

19

20

21

22

23

24

25

 

 

tosses it out of my hand, like he tosses it on the
ground.

And then he pulls me up by my dreadlocks,
handcuffed my other hand, pulls me up by my

dreadlocks and starts pulling my hair back like that

(Gad oa tanger.

©: Did -- when he's pulling your hand -- [I
guess -~- so you have the phone in your right hand,
PAG

A. Yes, I do.

Q. And-he has your left hand?

A. Mesh

OF Does he need to kind of move it into place

behind your back?

A. He does. I -- when he first grabbed my left
hand when I'm recording you can see it on the
footage, it goes straight back like that
(indicating), and then he throws me on the ground.

Q. Oh. So -- yeah. So he had your hand behind
your back --

A. M-hm.

Q. -- before you actually were out of the
vehicle, correct?

A. Yeah. You could see he grabbed this hand,

and he goes just like this, just like that

 

 

aid
DOUCETTE & ASSOCIATES

12:02:35

12:02:47

12:02:54

12:03:08

12:03:14
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 11 of 45

LO

deel

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

He said, "April 2nd," and told me that I'm
being recorded on his body camera.

I said, "Okay. I'm going to record too," and
Mar s=whien Too "lil se=that Gandilcating).— But hoy ne
didn't say anything like that.

At the end when everything was done, yes, he
was like: You need to listen.

I was like: Dude, I'm telling you to
listen while I'm on the ground, so you need to listen
EOC):

That's -- he wants me to listen, but he won't

listen to me.

Q. So during the traffic stop, just kind of
going back --

A. Yeah.

Q. -- what -- what were you trying to tell him

that he wouldn't listen to?

A. That I just got off work, and that I didn't
do anything wrong, I literally just got off the
school bus, walking to my car, that's what I was

trying to tell him. And I had witnesses tell him the

same thing, and he -- the officer saying, "I don't
care, get back. I don't care, get back."

Q. He was saying, "I don't care, get back," to
who?

 

 

83
DOUCETTE & ASSOCIATES

12:39:14

12:39:25

12:39:35

12:39:49

12:40:06
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 12 of 45

10

al

12

13

14

15

16

dy

18

19

20

21

22

23

24

25

 

 

O)5 And did you at any point come to understand
that the car registration was expired at the time?

A. Um, no, because the tags said April 2017, and
from my understanding they don't have -- they don't
have certain dates, like oh, it ends April 2nd, I
didn't know that. So from my understanding from the

tags, they ended the end of April 2017.

Q. Is that still your understanding?

A. Well, from now, no, because he said they have
certain dates they end, so -~ I didn't know that at
the time.

Q. So because you didn't know at the time of the

traffic stop was there a reason you believe he
shouldn't have been pulling you over then?
A. Yeah. I believe he --
Os Sorry, ignore that, that's --
MR. GOFF: Objection; calls for a legal
conclusion. He's not a lawyer.
THE WITNESS: Could you repeat the question?
MR. SMYTH: Sure. I'll -- we'll try and do
that question, then we'll go on a quick break.
THE WITNESS: Okay.
BY MR. SMYTH:
Q. Is there an understanding you have that

because you didn't know at the time of the

 

 

89
DOUCETTE & ASSOCIATES

12:45:38

12:45:52

12:46:10

12:46:25

12:46:40
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 13 of 45

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Ayors eo heiny a AO aie teat teine stop that he should not
have pulled you over?

MR. GOFF: Same objection.

You can answer.

THE WITNESS: I believe he shouldn't have
pulled me over.

BY MR. SMYTH:

Q. Even though the registration was expired?
A. Yes. I was not driving the vehicle, I
wasn't. He shouldn't have pulled me over regardless.

MR. SMYTH: Okay. Let's go on a break.

THE VIDEOGRAPHER: Okay. This is going to
conclude media number one of the August Sth, 2019,
deposition of Robert Strong.

Off the record at 12:47.

(Recess taken from 12:47 p.m. to 1:00 p.m.)

THE VIDEOGRAPHER: This begins media number
two of the August 9th, 2019, deposition of Robert
Strong.

On the record at 1:00 o'clock, approximately.
BY MR. SMYTH:

Q. Okay. So we were still kind of talking about
the time inside the -- inside the holding cell with
Officer Tonn and the conversations that you were

having at that time, but before we get back into the

 

 

90
DOUCETTE & ASSOCIATES

12:46:57

12:47:07

12:47:21

01:00:45

01:01:06
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 14 of 45

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

arrest and now he was going to pull you out of the

car?
A. No, he didn't.
Ox Did you ever threaten Officer Tonn during the

incident at that moment in time?

A. No, I didn't.

Q.. Did you ever swing at Officer Tonn?

A. No, I didn't.

Qs Did you ever kick at Officer Tonn?

A. No, I didn't.

Q. Were you ever on the phone -- once Officer

Tonn approached you and you were sitting in the car
were you ever talking to someone on the phone?
A. I wasn't talking to anyone. I was dialing on

the dial pad.

Q. So you weren't talking to anybody on the
phone?

A. No.

Q. sid yeu ‘told Offi ser Wenn shee you were

recording him, or you were going to record him; is
that correct?

A. NACISIS

Q. And this was after Officer Tonn said he was
going to record you?

A. Yes.

 

 

120
DOUCETTE & ASSOCIATES

01:53:34

01:53:41

01:53:52

01:53:58

01:54:04
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 15 of 45

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Say that one more time.

Q. Excuse me. Even after Officer Tonn released
some of the force from the hold that he had around
your neck, his arm remained around your neck; is that

correct?

A. Somnseleies
Q. When Officer Tonn had you on the ground with
his arm around your neck -- strike that.

When you were on the ground and Officer Tonn
had his arm around your neck, is that the time that

Officer Tonn told you to put your hands behind your

back?
A. METS
Q. Were you physically able to put your hands

behind your back while you were being choked --

A. No.

Q. -- by Officer Tonn?

A. No.

Q. Were you trying to comply with his orders

while he had his arm choking you around your neck?
A. Yes.

Q. But you were physically unable to do so at
the time because his arm was choking you around your
neck; is that correct?

A. Correct.

 

 

122
DOUCETTE & ASSOCIATES

01:55:14

01:55:24

OTRDS 2313

01:55:41

01:55:50
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 16 of 45

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

STATE OF CALIFORNIA )

COUNTY OF SOLANO )

I, REBECCA K. DOWELL, a duly licensed
Certified Shorthand Reporter, State of California,
hereby certify that the witness in the foregoing
deposition, named

ROBERT EVERETT STRONG,
was duly sworn to testify to the truth, the whole
truth and nothing but the truth in the within-
entitled cause; that said deposition was taken at the
time and place therein named; that the testimony of
said witness was reported by me, and was thereafter
transcribed under my direction by computer-aided
transcription; that the foregoing is a full,
complete, and true record of said testimony.

I further certify that I am not related to
any party or counsel or attorney for any of the
parties to said deposition, nor in any way interested
in the outcome of the cause named in said caption.

I have hereunto set my hand this 20th day of

August, 2019.

 

REBECCA K. DOWELL, RPR
CSR License No. 8043

 

128
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 17 of 45

EXHIBIT B
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 18 of 45

 

 

 

1 UNITED STATES DISTRICT COURT
2 FOR THE EASTERN DISTRICT OF CALIFORNIA
3 SACRAMENTO DIVISION
4 --o000--
5 ROBERT STRONG, )
)
6 Plaintiff, )
)
7 vs. ) No. 2:18-CV-01246-
) WBS-AC
8 CITY OF VALLEJO, JARRETT TONN, )
ANDREW BIDOU and DOE VALLEJO )
9 POLICE OFFICERS 1-25, )
)
10 Defendants. }
)
11 )
12
ak 3 --o00--
14 DEPOSITION OF JARRETT TONN
Ls --000--
16
Ly
18 Vallejo, California
Friday, August 9, 2019
LS 2:42 p.m.
20 --o00--
21
22 DOUCETTE & ASSOCIATES
1219 Marin Street
23 Vallejo, California 94590
(707) 554-9970
24
25 REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

 

 

 

DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 19 of 45

 

1 A. Yes.

Z Q. And how are you familiar with the date?

Ss A. Because it's tied to that incident.

4 Q. How did you become involved with the plaintiff

5 on April 19th, 2017?

6 A. I initiated a traffic stop on his vehicle.

7 OF And what was the purpose for initiating the

8 traffic stop, if you recall?

9 A. The vehicle had an expired registration.

10 Q. Did you ever -- strike that.

11 You never observed the plaintiff operating his

12 vehicle at the time that you detained him for
13 unregistered tags; is that correct?
14 A. I'll maybe take issue with the word "operating."

15 Did I see the car moving --

16 Q. Sure.

17 A. -- no. I believe the Vehicle Code standard he
18 was operating the motor vehicle; it was running, and he
19 was in the driver's seat.

20 It was not driving, if that's what you're asking
21 me.

22 Q. Sure. So your observation was the car was on,
23 or it was running?

24 A. It appeared to be running, and when I approached
25 it closer I believe it was running, but not driving. It

 

 

 

DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 20 of 45

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

was on the side of the road, if that's what you're asking
me.
Q. And the plaintiff was eventually arrested, he
was eventually arrested that day; is that correct?
A. That's correct.
Q. Okay. Was one of the reasons that he was
arrested because he had expired registration tags?
A. No. That is an infraction, that is not
amnestabie, it's only eitable.

He was arrested for 148(a) of the Penal Cole,
which was resisting or obstructing.
Q. Okay. Now, was he -- based on your observation
was the plaintiff obstructing, or was he resisting?
A. One led to another. He was obstructing and
resisting.
Ors So let's talk about the obstructing. How was he
objecting that day?
A. During my initial approach or contact with him
during the traffic stop he kept trying to use his cell
phone to make a phone call, and I believe made a comment
about making a phone call.

And I said, you know, "Please don't make a phone
call." And the reason I instructed him not to make a
phone call, I have gone on numerous traffic stops where

people will call relatives, friends, and then you get a

 

DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 21 of 45

 

il bunch of people showing up, and it becomes very unsafe.
2 So for my safety I don't want pesp leicalilMiimng
3 people, and especially nowadays you have people live

4 streaming, all sorts of stuff, but at the end of the day
5 i don't want anything done that's going to draw more

6 people to this location, especially when I'm by myself

ii and I don't even know who this person is.

8 So I instructed him not to use his cell phone.

9 or Okay. And did the plaintiff tell you that he
10 was simply trying to record you on his phone versus that

11 he was talking on the phone?

12 A. He didnot.

LS Q. Did you tell the plaintiff that you were

14 recording him?

15 A. I did.

16 QO. And -- strike that.

17 Is there a law that a person is not allowed to
18 record an officer while they're performing their duties?
19 MR. SMYTH: Calis for expert opinion.

20 MR. GOFF: If you know.

21 THE WITNESS: I don't believe there's a law

22 stating they cannot.
23 BY MR. GOFF:
24 Q. Okay. And at the time that you were interacting

25 with the plaintiff on the day of this incident you were,

 

 

 

10
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 22 of 45

10

Lil

L2

3

14

13

16

“Li

18

12

20

21

22

23

24

ao

 

 

in fact, performing your duties as a public servant; is
that correct?
A. Iwas.
Q. Did you ever issue a command to the plaintiff to
put his phone away before you tried to take it from him?
A. I might take issue with the exact wording. I
told him to put his phone down or stop using it. I don't
remember my exact words, but it was made clear to him to
put the phone down and stop using it.
Q. Okay. But you never said, "Put your phone away
or else I'm going to take it from you"?
A. I don't believe I said those exact words.
Q. And you didn't have a warrant to seize his
phone; is that correct?
A. I did not.
Q. And you never gave the plaintiff commands to
step out of the car on his own; is that correct?
A. I did not.
Q. YG Subee Glens iy gual che) pains by his
arm and took him out of his car to the ground; is that
correct?

MR. SMYTH: Objection; vague as to subsequent.
BY MR. GOFF:
Q. On the day of the incident -- on the day of the

incident you wound up taking the PraLneLtf >= er {rap oiey

 

11
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 23 of 45

10

11

12

13

14

15

16

q./

18

19

20

a1

22

23

24

25

 

 

the plaintiff by the arm and barking hain eet cinemas
iSeieaemee nec ?

A. That is correct. There are events that led up
to that, so I don't want it to seem out of place, but
that in and of itself is correct.

Q. Okay. All right. Let's go through some of the
events that led up to that.

A. sure.

Q. Can you expound to me what were the events that
led up to that?

MR. SMYTH: Calls for narration.

THE WITNESS: You want me to narrate, or do you
want a question?

BY MR. GOFF:

Q. You can give a brief narrative.

A. I asked him several times to stop using his
phone, he would not. I told him I was going to then take
his phone so he could not keepang | using it.

I was afraid he was either in the middle of a
call or already called, so I tried to grab his phone to
stop it, stop whatever phone call was possibly in
progress.

When I went to take his cell phone he then
started to pull away and started to kind of twist his

body away.

 

12
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 24 of 45

 

1 (Response to Requests for Admission, Set One,
2 was marked as Plaintiff's Exhibit No. 5 for
3 identification.)

4 BY MR. GOFF:

5 Q. And I would like to direct your attention to
6 request for admission number ten, and let me know when
7 you finish reading that particular request.

8 A. Go ahead.

9 Q. Okay. So request for admission number ten

10 states:

11 Admit that you placed the plaintiff in

12 a carotid hold, in parentheses choke hold,

13 on the date of the incident.

14 And the response was:

15 Admit, admit that responding party placed
16 Plaintiff in a carotid hold to detain

Li? Plaintiff as he resisted Officer Tonn.

18 Now, this response to my -- to the plaintiff's

19 the request for admissions states that you admit to

20 placing the plaintiff in a carotid hold; is that correct?

21 MR. SMYTH: This is -- just vague, may be

Ze overstating what -- the understanding of what carotid and
23 choke hold mean in connectin to each other, but if you

24 can explain.

25 THE WITNESS: Yeah, I would be happy to.

 

 

 

15
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 25 of 45

 

1 So I was kind of going to say the same thing.

2 I don't really know what a -- I don't know what
3 -- a carotid hold without applying pressure, if that

4 makes sense.

5 MR. GOFF: Sure.

6 THE WITNESS: I don't see as there's a carotid

7 hold that you don't apply pressure.

8 MR. GOFF: Right.

9 THE WITNESS: I mean because, in essence,

10 putting your arm around someone's neck or that area I

11 mean is not a carotid -- the hold and the pressure are

12 all one thing, there's not a -- now, you can get set --
dss defensive tactic speaking, you can get set up ina

14 position where you could do a carotid move if necessary,
15 but at least in my thinking I equate the -- I don't -- we
16 don't -- I don't know what a choke hold is, but a carotid
17 I can speak to.

18 The carotid hold is the pressure. I don't think
19 you can separate the two, if that makes sense.
20 BY MR. GOFF:

21 Q. Sune. So -—

22 A. My arm was around the front of his neck, if

23 that's what you're asking. I can say that, yes.

24 Q. Okay. All right.

25 MR. SMYTH: And just to clarify the record,

 

 

 

16
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 26 of 45

10

dl

2

13

14

15

16

17

18

19

20

21

22

23

24

2D)

 

 

these are -- this is my words that I was trying to
explain what I understood when the maneuver to place a
person into a carotid maneuver, or whatever it is, as to
say, but as I tried to explain in that second portion of
the admission that there was no pressure applied, so --

THE WITNESS: Yeah. I think that's -- I think
my ~~ you can be in a position where you could apply a
carotid if necessary.

MR. GOFF: Sure.

THE WITNESS: But I think the hold and the
pressure are all one thing. I see that as one thing.

MR. GOFF: Okay. So -- okay. So let's go to
Exhibit Number 6.

(Investigation Narrative Report was marked as

Plaintiff's Exhibit No. 6 for identification.)
BY MR. GOFF:
Q. And this would be the third to the last
Paragraph says -- last paragraph is a small paragraph,
the one right above that -- no, the one above that.
A. Which page?
Q. I'm sorry, the first page, very first page, so
the third to the last paragraph, if you could read that,
then let me know when you're done.

Oh, excuse me, the second to last paragraph.

Let me know when you're done. Sorry.

 

17
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 27 of 45

10

11

12

13

14

15

16

17

18

19

20

Za

22

253

24

25

 

 

A. I'm done.
Q. So in your police report it states that, "I did
not conduct a carotid." When you say that, what are you

referring -toe'?

A. Again, it's really hard to describe without
demonstrating, but in essence, you know, your arm can be
in front like this (indicating) where it's over someone's
front neck area, not necessarily like -- I'm not talking
sort of right on the Adam's Apple, the neck area.

Q. Right.

A. When I say I did not apply, so I could have
applied the carotid if necessary, but I did not conduct a
carotid, meaning I did not at any point tighten up on
that and I didn't apply any pressure to his carotid
arteries with my bicep or my forearm.

Ox During the time that you had your arm around the
plaintiff's neck, at any time did it appear that he could

not breathe or that he was having problems breathing --

A. No.

Q. -- based on your observation?

A. No. In fact, the opposite. He was talking
during that time. The carotid would have made someone

pass out in several seconds, and he was talking clearly.
Q. And I'm glad you said that. So if someone was

placed in a carotid hold would it have caused them to

 

18
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 28 of 45

10

Le)

12

13

14

15

16

17

18

19

20

alt

22

23

24

25

 

 

become light-headed?
A. If someone was placed --

MR. SMYTH: That's vagus, and may call for
speculation.

But, go ahead, just generally.

THE WITNESS: If a proper carotid was applied
the person would pass out within a matter of seconds.

BY MR. GOFF:

Q.. O any pemreie iyi aye WS elcomde. Thirty seconds?
A. It could be as quick as five or six seconds.
Depends how much pressure you're applying and how
properly, just depends.

Q. Okay. So let me ask you this: Prior to --
strike that.

When you had your arm around the plaintiff's
neck, and it wasn't a carotid hold, but when you had your
arm around his neck you guys were on the ground; is that
correct?

A. That's correct.

@:: And how did you guys wind up on the ground? Did
the plaintiff wrestle you to the ground or was he taken
to the ground?

A. He was taken to the ground.

Q. And prior to the plaintiff being taken to the

ground and you placing your arm around his neck, he did

 

19
DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 29 of 45

 

1 A. -- I could say no, but I think it's the unknown
2 threat of I have a guy in a car that I don't know what

8 they might have, and now they're not listening, they're

4 not obeying what I'm saying, and now they're pulling away
5 so --~ I mean I think there's always a threat when there's
6 an unknown and unsecured person who I have no clue -- you

7 know, I always tell people when they say they're scared

8 of the police I go: You know who I am because I'm

9 wearing a badge and a name tag. I have no clue who you
10 are.

ba Q. Right. Right.

12 A So, you know, there's always a threat. You

3 know, did I see any weapons, no, if that helps.

14 On Yeah. It does help because that's my question.
15 Like at that moment in time did it appear -~- did you feel
16 threatened that he was going to immediately Ey eatiomirausm
cu you, engage and try to harm you?

18 Aes cc

19 MR. SMYTH: Overbroad.

20 BY MR. GOFF:

24 Q. Like was he reaching for a weapon? Was he

22 r GachiinGnit Orla Stier mwas

23 A. So when he turned away I did become very

24 concerned because he pulled his phone away and started
25 turning away, and I'm always concerned when people are

 

 

 

ZT
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 30 of 45

 

al knot listening to the police and being uncooperative.

2 A high percentage of the time, in my experience
3 and in all the training that I've done, it means there's
4 a high likelihood that there's some other crime that I

5 don't know of, probably bigger than the one I'm currently
6 investigating, in this case a registration because if it
t was merely a registration, and in other traffic stops

8 where that -- it is what it appears on its face, people
9 are compliant.

10 So when people are not compliant, and I kind of
11 say like partial compliance is noncompliance. If you're
12 only halfway listening to what I'm Saying, you're not

5) listening to what I'm saying, and there's a reason you're
14 doing that.

LS And we deal with so many people with guns, and,
16 you know, I was already in that neighborhood because so
17 many stolen cars, and we've had people with guns in that
18 neighborhood, specifically in that block radius, so when
19 people start not complying, not listening, and then
20 pulling away I am fearful, yeah. Are they going to hide
21 a weapon or are they going to access a weapon, are they
22 gonna grab the car and put it in drive?
23 So yes, I am fearful about that type of
24 behavior, and I was specifically fearful about what he

25 might try to do next in that case, not knowing who he

 

 

 

28
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 31 of 45

 

1 STATE OF CALIFORNIA )

) ss
2 COUNTY OF SOLANO )
3
4 I, REBECCA K. DOWELL, a duly licensed Certified

5 Shorthand Reporter, State of California, hereby certify
6 that the witness in the foregoing deposition, named

7 JARRETT TONN,

8 was duly sworn to testify to the truth, the whole truth
9 and nothing but the truth in the within-entitled cause;
10 that said deposition was taken at the time and place

11 therein named; that the testimony of said witness was
12 reported by me, and was thereafter transcribed under my
13 direction by computer-aided transcription; that the

14 foregoing is a full, complete, and true record of said
LS) testimony.
16 I further certify that I am not related to any
1 party or counsel or attorney for any of the parties to
18 Said deposition, nor in any way interested in the outcome
19 of the cause named in said caption.
20 I have hereunto set my hand this 20th day of

21 August, 2019.

 

22
23
24
REBECCA K, DOWELL, RPR
2s CSR License No. 8043

 

 

 

32
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 32 of 45

EXHIBIT C
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 33 of 45
800-331-9029 emerickfinch@emerickfinch.com

 

Page 1

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

ROBERT STRONG,
Plaintiff,

vs. No.
2:18-CV-01246-WBS-AC

CITY OF VALLEJO, OFFICER TONN

and DOES VALLEJO POLICE OFFICERS

dem 2 5)

Defendants.

 

DEPOSITION OF DON CAMERON

Taken before LISA LOUNDAGIN
Certified Shorthand Reporter
State of California
CSR 9213

Thursday, January 30, 2020

 

 

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 34 of 45
800-331-9029 emerickfinch@emerickfinch.com

 

Page 19

1 to do so; is that correct?

2 A Correct.

5 Q Okay. So you just read the policy from Vallejo,
4 Subsection D. Does state that if someone is placed ina
5 carotid hold, whether they lose consciousness or not, the

6 police officer is required to get medical attention for

qj that person; is that correct?

8 A Correct.

9 Q Okay. Based on your observation of the video
10 footage and the deposition transcripts, isn't it true that
11 Officer Tonn did not get medical attention for the
i? plaintiff after the plaintiff -- after the hold was placed

13 on the plaintiff?

14 A Correct, but he didn't place him in a carotid

15 hold.

16 Q Okay. Isn't it true that after the -- after

is7 Officer Tonn finished putting -- having his arm around the

18 plaintiff's neck, that Officer Tonn never got medical

19 attention or assistance for the plaintiff to be evaluated?

20 A Correct.
21 Q All right.
22 MR. SMYTH: It may call for speculation. I

23 don't know if you know.
24 MR. GOFF: Just based on his observation.

25 Q Now, I understand and I seen in your opinion

 

 

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 35 of 45

800-331-9029

 

10

11

12

13

14

id

16

17

18

19

20

eel

ae

23

24

25

 

Page 20

that it said something to the effect that if a carotid
hold was applied, that the person would lose oxygen within
a very brief amount of time, like 20, 30 seconds or
something.

A They usually go out in, like, three to eight
seconds.

Q Three to eight seconds, okay. And is that why
you base your opinion that Officer Tonn did not piace the
plaintiff in a hold because the plaintiff never lost
consciousness?

A Well, he never lost consciousness, but he talked
the entire time. I don't know if you've ever had a
carotid placed around you --

Q Thank God, no.

A -- but you can't talk.

Q Okay.

A I mean, you can't yell, "Get off me. Get off
me." You just go (makes sound) like that, and it's over.
Q It's over, okay. Is it possible that the
plaintiff -- Officer Tonn was simply -- did not place -+

strike that.

Is it possible that whatever carotid hold that
plaintiff -- that Officer Tonn was trying to place on the
plaintiff, that Officer Tonn just didn't do it correctly?

Is that possible?

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron

emerickfinch@emerickfinch.com

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 36 of 45

 

800-331-9029 emerickfinch@emerickfinch.com
Page #1
1 MR. SMYTH: I'm going to -- assumes facts in the
2 form of the question and lacks foundation.
3 MR. GOFF: Q. Well, you said that he was able

4 to talk, the plaintiff. He was able to say, "Get off me."
5 A Yeah, several times.
6 Q I heard that. So is -- so is it that Officer

7 Tonn did not place him in a carotid hold, or he just did

8 not place him in -- he didn't do it properly? That's my

9 question.
10 A (Witness shrugs.)
11 Q You don't know?
12 A I wouldn't know. I mean, I know that he said he

13 had his arm around the neck. I believe he also said he

14 was not placing him in a carotid. He was gonna have his
15 control, and it is a control move.

16 Q Okay. And based on Learning Domain 20, an

a7 officer is allowed to place their arm around someone's

18 neck to control them?

19 A Oh, yeah.

20 Q And you may use a carotid hold if necessary?
#t A Correct.

22 Q And a carotid hold would only be necessary if

23 the person, the subject, was offering some level of
24 resistance, correct?

25 A Right, that would be justification for using the

 

 

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron
 

 

 

Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 37 of 45
800-331-9029 emerickfinch@emerickfinch.com
Page 37
1 CERTIFICATE OF REPORTER
2
Z I, LISA LOUNDAGIN, hereby certify that the
4 witness in the foregoing deposition was by me duly sworn
9 to tell the truth, the whole truth, and nothing but the
6 truth in the within-entitled cause;
7
8 That said deposition was taken in shorthand by
9 me, a Certified Shorthand Reporter of the State of
10 California, and was thereafter transcribed into
11 typewriting, and that the foregoing transcript constitutes
12 a full, true, and correct record of said deposition and of
13 the proceedings which took place;
14
Lo That I am a disinterested person to the said
16 action.
17
18 IN WITNESS WHEREOF, I have hereunto set my hand
19 this day of , 2020.
20
21
22
23 LISA LOUNDAGIN
24 CSR No. 9213
25

 

 

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron
emerickfinch@emeric

finch.com

4 8 Cv,01246-WBS-AC Document 19-4 Filed 05/18/20 Page 38 of 45

 

10

Jt

12

13

14

15)

16

17

18

LS

20

ek

22

23

24

25

 

—77000--—
Date.—_-
Check One
Signature waived on the

record.

I certify that the witness
was given the statutory
allowable time within which
to read and sign the
deposition, and the witness
failed to appear for such

reading and signing.

I certify that the witness
has read and signed the
deposition and has made any

changes indicated therein.

By

 

EMERICK & FINCH

---000---

Page 38

 

 

Emerick and Finch, Certified Shorthand Reporters

Don Cameron
8 Jose Gye

1246-WBS-AC Document 19-4 Filed 05/18/20 Page 39 of 45

emerickfinch@emerickfinch.com

 

10

11

12

13

14

LS

16

dl,

18

Ig

20

22

23

24

 

deposition taken in the matter of ROBERT STRONG vs. CITY
OF VALLEJO,
1-25 taken on January 30, 2020:

DATE:

Page

I, DON CAMERON, make the following changes to my

OFFICER TONN and DOES VALLEJO POLICE OFFICERS

Page 39

 

 

Line

DON CAMERON

Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emerick and Finch, Certified Shorthand Reporters

Don Cameron
:18-cVv- - -AC Document 19-4 Filed 05/18/20 Page 40 of 45
8 OOS G01 246 WBS C emerickfinch@emerickfinch.com

 

Page 40

EMERICK & FINCH
Certified Shorthand Reporters
18 Crow Canyon Court, Suite 125
San Ramon, California 94583
Telephone (925) 831-9029

Job No.
, 2020

DON CAMERON

c/o TIMOTHY R. SMYTH, Esq.
City Attorney's Office

555 Santa Clara Street
Vallejo, California 94590

Re: ROBERT STRONG vs. CITY OF VALLEJO, OFFICER TONN and
DOES VALLEJO POLICE OFFICERS 1-25

Dear DON CAMERON:

Your deposition in the above matter is now
available at this office. You may wish to discuss with
your attorney whether he or she requires that it be read,
corrected, if necessary, and signed before it is filed
with the court, if so ordered.

Since the original deposition may not be released
from our custody, if you wish to sign it, please appear at
this office, 18 Crow Canyon Court, Suite 125, San Ramon,
California, within the next 30 days on any weekday between
the hours of 9:00 a.m. and 4:00 p.m. It is necessary that
you bring this letter with you.

In the alternative, you may wish to read your
attorney's copy of the deposition and notify this office
by letter of any changes you desire to be made.

Very truly yours,
EMERICK & FINCH

 

LISA LOUNDAGIN, CSR No. 9213

cc: All Counsel

 

 

 

Emerick and Finch, Certified Shorthand Reporters
Don Cameron
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 41 of 45

EXHIBIT D
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 42 of 45

10

Lil

12

LS

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
--000--
ROBERT STRONG,
Plaintiff,

No. 2:18-CV-01246-
WBS-AC

vs.
CITY OF VALLEJO, JARRETT TONN,
ANDREW BIDOU and DOE VALLEJO
POLICE OFFICERS 1-25,

Defendants.

eee a eae ae

 

==900-=
DEPOSITION OF ROGER ALMA CLARK

--000--

Vallejo, California
Wednesday, January 22, 2020
10:16 a.m.

=000=—

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 554-9970

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

 

DOUCETTE & ASSOCIATES

 
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 43 of 45

 

il report?
2 A. Okay. I was not using it interchangeably, and
3 first and foremost I didn't care one way or the other

4 because it was a significant application of force on

5 Strong's neck.
6 However, if the carotid was applied correctly
7 Strong would be able to breathe. He would ~- and the

8 grip, I'll use that, the grip of Tonn's cradling of his

9 neck with his forearm and bicep against Strong's neck is
10 a typical carotid grip. Whether or not it was, in fact,
11 a carotid, it was very, very poorly done, so I didn't

12 care one way or the other.

13 Q. So, in essence, you don't have an opinion as to
14 whether or not the carotid was actually effected properly

15 in this matter?

16 A. Oh, I think it was not properly done. For the
a? first reason, it should never have been done; and

18 secondly, because you can hear him choking and gasping,
19 that's -- that doesn't happen when you're applying it

20 properly.

BY: So it's -- that should never -- have never been
22 inflicted on Mr. Strong, it's life threatening.

23 Q. So going to your Force Used Against Mr. Strong,
24 you also note that Officer Tonn was mounted on

a5 Mr. Strong's back, correct?

 

 

 

26
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 44 of 45

 

il typically go unconscious?

2 A. Seconds. It's very fast. I could demonstrate
3 it if you want.

4 MR. SMYTH: Stanley, you want to --

5 MR. GOFF: No thank you.

6 MR. SMYTH: Just kidding.

7 BY MR. SMYTH:
8 Q. All right. So had Tonn applied the carotid

9 correctly, and not to say that I think he did, but if he

10 had applied it correctly did he -- Mr. Strong would

11 likely have been unconscious within seconds?

12 A. If the technique had been applied correctly he
13 would have been unconscious within seconds, and he would

14 not be able to speak, et cetera, because he'd be

LS unconscious, and then there would be a recovery. Typical
16 recovery is like a petit mal seizure, when you come out
te of it.

18 OQ. So in your training with the carotid is it a

19 complicated move?

20 A. It's not complicated. It's pretty

2h straightforward. And, by the way, you breathe freely
22 during the process, so the subject's not even aware of
23 what's happening because they breathe, it's comfortable,
24 all of a sudden they're unconscious.

29 Os What is the -- now, you have kind of an

 

 

 

46
DOUCETTE & ASSOCIATES
Case 2:18-cv-01246-WBS-AC Document 19-4 Filed 05/18/20 Page 45 of 45

 

1 STATE OF CALIFORNIA )

) ss
2 COUNTY OF SOLANO }
3
4 I, REBECCA K. DOWELL, a duly licensed Certified

5 Shorthand Reporter, State of California, hereby certify
6 that the witness in the foregoing deposition, named

7 ROGER ALMA CLARK,

8 was duly sworn to testify to the truth, the whole truth
9 and nothing but the truth in the within-

10 entitled cause; that said deposition was taken at the
11 time and place therein named; that the testimony of said
12 witness was reported by me, and was thereafter
13 transcribed under my direction by computer-aided
14 transcription; that the foregoing is a full, complete,
15 and true record of said testimony.
16 I further certify that I am not related to any
17 party or counsel or attorney for any of the parties to
18 said deposition, nor in any way interested in the outcome
19 of the cause named in said caption.
20 I have hereunto set my hand this 30th day of

21 January, 2020.

 

22
23

REBECCA K. DOWELL, RPR
24 CSR License No. 8043
25

 

 

 

56
DOUCETTE & ASSOCIATES
